DETAILED ACTION

The applicant amended claims 1, 8, and 15 in the amendment received on 01-21-2021.

The claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1-20, are based on newly amended matter and are addressed in the rejection below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muddu et al. (US 20170063897 A1) in view of XU et al. (US 20170359293 A1).

With respect to claim 1, Muddu teaches identifying a network address associated with a network event; identifying network activity (i) that was initiated by a computing device assigned the network address, (i.e., 0207 teaches network address; 0189 teaches activity).  Muddu teaches that occurred within a threshold period of time of the network event, (i.e., section 0434 teaches threshold period of time; see also 0719).  Muddu teaches wherein the identified network activity comprises a first sequence of host names of resources requested by the computing device within the threshold period of time of the network event, (i.e., section 0658 teaches that the network activity can include URI, Ip address, web requests, and hosts; section 0434 teaches  identifying, using one or more network address assignment logs, a user that was assigned the network address at a time at which the network event occurred, (i.e., section 0135 teaches logs; section 0166 teaches user assigned to the network address).  Muddu teaches identifying, for the user, one or more patterns of network activity that each include a second sequence of host names of resources that were previously requested by the user, (i.e., section 0005 teaches patterns of behavior which vary from expected use or s second sequence; see section 0276 which teaches recognizing patterns based on historical patterns).  Muddu teaches comparing, for each pattern of network activity, the second sequence of host names of the pattern of network activity to the first sequence of host names of resources request by the computing device, (i.e., section 0005 teaches patterns of behavior which vary from expected use or s second sequence; see section 0276 which teaches recognizing patterns based on historical patterns; see also section 0189 and 0396).  Muddu teaches wherein the level of confidence is based at least in part on a level of similarity between the first sequence of host names and at least one of the one or more second sequences of host names, (i.e., section 0236 teaches training the model or creating a historical model or secondary sequence; section 0238 teaches running first sequence thru the model to help identify users based on comparison with historical data after the model has been sufficiently trained based on determining, based on each comparison, a level of confidence that the user that was assigned to the network address was using the network address at the time of the network event and requested the first sequence of host names; and performing an action based on the level of confidence.  However, XU teaches determining, based on each comparison, a level of confidence that the user that was assigned to the network address was using the network address at the time of the network event and requested the first sequence of host names; and performing an action based on the level of confidence, (i.e., section 0055 teaches performing comparison to determine level of confidence that the third party user was using a specific network address during and event or a sequence of interactions) in order to provide a confidence level indicating a likelihood of a third party account being associated with the user(abstract).  Therefore, based on Muddu in view of XU, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of XU to the system of Muddu in order to provide a confidence level indicating a likelihood of a third party account being associated with the user.

With respect to claim 2, Muddu teaches wherein identifying the user that was assigned the network address at the time at which the network event occurred comprises identifying a last user assigned the network address prior to the network event occurring, (i.e., section 0163 teaches last log-in event).

With respect to claim 3, Muddu teaches wherein identifying the user that was assigned the network address at the time at which the network event occurred comprises: identifying, using the one or more network address assignment logs, a device identifier for a device that was assigned the network address at the time the network event occurred; and identifying, as the user that was assigned the network address at the time at which the network event occurred, a user associated with the device, (i.e., section 0163 teaches last log-in event; section 0166 teaches identifying user based on device address correlation).

With respect to claim 4, Muddu teaches wherein performing the action based on the level of confidence comprises: determining that the level of confidence does not meet a threshold level of confidence; and in response to determining that the level of confidence does not meet the threshold level of confidence, (i.e., section 0238 teaches  Muddu teaches identifying one or more additional users; for each additional user, determining, based on the identified network activity and one or more patterns of network activity initiated by the additional user, a respective level of confidence that the additional user initiated the network event; and identifying, from the user and the one or more additional users, a particular user for which the respective level of confidence is highest, (i.e., section 0238 teaches exceeding a level of confidence threshold; section 0163 teaches last log-in event; section 0166 teaches identifying user based on device address correlation).

With respect to claim 5, Muddu teaches wherein identifying one or more additional users comprises identifying one or more additional users that were previously assigned the network address prior to the time at which the network event occurred, (i.e., section 0231; 0234-0235 teaches creating probability associations for additional users ).

With respect to claim 6, Muddu teaches wherein performing the action based on the level of confidence comprises: determining that the level of confidence meets a threshold level of confidence; and generating and transmitting data that identifies the user, (i.e., section 0238 teaches level of confidence meets a threshold level).

 the first sequence of host names includes a sequence of requested domain names; and determining, based on each comparison,(i.e., section 0005 teaches patterns; section 0226 teaches sequence of activity). Muddu teaches the level of confidence that the user was using the network address at the time of the network event comprises: identifying, as the one or more patterns of network activity for the user, one or more probabilistic patterns, each probabilistic pattern representing one of the second sequence of host names and, for each transition from a first host name to a second host name in the one second sequences of host names, a probability that the user will request the second host name after the first host name; and determining the level of confidence using the probabilistic patterns and the identified network activity, (i.e., section 0231; 0234-0235 teaches creating probability associations for additional users; section 0238 teaches level of confidence meets a threshold level).

With respect to claim 8, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 9, the limitations of claim 9 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

 the limitations of claim 10 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.M/
Joel Mesa
Examiner, Art Unit 2447          

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447